Citation Nr: 0925414	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-19 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of both lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from October 1955 
to October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied service 
connection for peripheral neuropathy of the lower 
extremities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran's service treatment records from November 1972, 
March 1973, and August 1973 show that he complained of 
numbness and foot pain of questionable etiology.  A March 
1973 treatment record shows an impression of possible 
Morton's neuroma or pressure from another toe.  

An April 1998 letter from Hal S. Pineless, D.O. discusses the 
cause of the Veteran's peripheral neuropathy.  At this point, 
the Veteran was also being treated for monoclonal gammopathy.  
Dr. Pineless mentioned that an oncologist the Veteran saw 
questioned the cause of the Veteran's peripheral neuropathy.  
Dr. Pineless stated:  "There is no question in my mind that 
the IGA monoclonal gammopathy is the cause of the patient's 
peripheral neuropathy."  

The Veteran was given a VA examination in January 2005 where 
the VA examiner reviewed the claims file and physically 
assessed the Veteran.  As the Veteran's private medical 
records regarding his diagnosis of IGA monoclonal gammopathy 
were not in the claims file at this point, the examiner did 
not have all the Veteran's private medical records.  The 
Veteran did report some of his medical history to the 
examiner, including his past diagnosis of monoclonal 
gammopathy.  The examiner concluded that the Veteran had 
moderately severe bilateral lower extremity peripheral 
neuropathy involving both lower extremities and also stated: 

It is unlikely that this condition is secondary to 
the patient's type II diabetes mellitus as this 
condition predates this condition by almost 
30 years.  It is as likely as not that this 
condition could be secondary to Agent Orange 
exposure while in active duty in Vietnam as 
monoclonal gammopathy of unknown significant (sic) 
is the only other plausible etiology and this 
appears less likely to be causing this neuropathy.  

In June 2006, the Veteran was given another VA examination 
for hypertension.  The claims file was not available for the 
VA examiner's review.  The Veteran related that he had 
bilateral foot and lower extremity neuropathy as well as 
diabetes.  The examiner mentioned "another cause that would 
suspicious for neuropathy" which he called "a quiescent 
bone marrow evidence of elevated pre-malignant proteinemia."  
The examiner stated that it was at least as likely as not 
that the Veteran's neuropathy is more likely related to 
diabetes then the other cause.  The examiner explained: 

In fact, the newest thinking is that the vast 
majority of cases of neuropathy and other small 
vessel complications that develop in association 
with diabetes can and do develop to some extent 
prior to the diagnosis of diabetes and in some 
instances many years ahead of time . . . [T]here 
are instances, where the diabetic diagnosis is 
never made, but higher blood sugars are run for 
most of the time and the complication of 
neuropathy arises in full blown manifestation 
clinically.  

On remand, a VA examiner should be given the opportunity to 
review the Veteran's entire file (including past etiology 
opinions of his peripheral neuropathy), comment on these 
opinions and come to a conclusion based on all available 
evidence.  

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for a VA 
examination, by a specialist if deemed 
appropriate, to determine date of onset 
and etiology of his peripheral neuropathy 
of the lower extremities.  The claims 
file, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.  

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the Veteran's 
peripheral neuropathy of the lower 
extremities had its onset during active 
service or is related to any in-service 
disease, event, or injury, including the 
foot complaints noted during service in 
1973 and/or exposure to Agent Orange.  

If the answer to the foregoing question is 
negative, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
Veteran's peripheral neuropathy of the 
lower extremities is a complication of his 
diabetes mellitus.

The examiner should also provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
Veteran's peripheral neuropathy of the 
lower extremities was either caused or 
aggravated by his service-connected 
lumbosacral strain and/or chronic 
lymphocytic leukemia.

In proving this opinion(s), the examiner 
should address the past etiology opinions 
of the Veteran's peripheral neuropathy.

A complete rationale for any opinion 
expressed should be provided.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision remains to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).  



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

